                   1   Aram Ordubegian (SBN 185142)
                       Annie Y. Stoops (SBN 286325)
                   2   ARENT FOX LLP
                       55 Second Street, 21st Floor
                   3   San Francisco, CA 94105
                       Telephone:    213.629.7400
                   4   Facsimile:    213.629.7401
                       Email:        aram.ordubegian@arentfox.com
                   5                 annie.stoops@arentfox.com
                   6   Counsel for Movants
                       Daniel Woods and Mike Hilberman
                   7

                   8                                    UNITED STATES BANKRUPTCY COURT
                   9                    NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
                10
                       In re:                                                        Case No. 18-50398
                11
                                                                                     Chapter: 7
                12     TECHSHOP, INC.,
                                                                                     STIPULATION TO CONTINUE HEARING
                13                              Debtor.                              ON DANIEL WOODS AND MIKE
                                                                                     HILBERMAN’S MOTION FOR RELIEF
                14                                                                   FROM THE AUTOMATIC STAY, TO THE
                                                                                     EXTENT REQUIRED, FOR PAYMENT OF
                15                                                                   D&O INSURANCE PROCEEDS

                16                                                                   Current Hearing Date and Time:
                                                                                     Date: January 24, 2019
                17                                                                   Time: 1:00 p.m.
                18                                                                   New Hearing Date and Time:
                                                                                     Date: March 22, 2019
                19
                                                                                     Time: 10:00 a.m.
                20                                                                   Location: Courtroom 3020
                                                                                               280 South First Street
                21                                                                             San Jose, California

                22                This stipulation is made by and between movants Daniel Woods and Mike Hilberman
                23     (“Movants”), on the one hand, and the chapter 7 trustee Doris A. Kaelin (“Trustee”) on behalf of
                24     the chapter 7 estate for the above-captioned debtor, TechShop, Inc., by and through their
                25     respective counsel of record, hereby stipulate and agree as follows:1
                26                                                           RECITALS
                27     1.         On August 3, 2018, Movants filed the motion for relief from automatic stay (the “Relief
                28
                       1
A RENT F OX LLP
                           Movants and Trustee are hereinafter collectively referred to as the “Parties.”
ATTORNEYS AT LAW
  LOS ANGELES
                  AFDOCS/17498967.1
            Case: 18-50398    Doc# 201                    Filed: 12/31/18        Entered: 12/31/18 14:22:04      Page 1 of 6
                   1   from Stay Motion”) to allow Movants to collect on the D&O Policy proceeds [Dkt. No. 143].2
                   2   the Relief from Stay Motion’s initial hearing was set for August 24, 2018.
                   3   2.       On August 23, 2018, the Trustee filed her opposition to the Relief from Stay Motion [Dkt.
                   4   No. 163].
                   5   3.       At the August 24, 2018 preliminary hearing, the Court continued the hearing on the Relief
                   6   from Stay Motion to November 2, 2018, in part to give Trustee time to employ special counsel
                   7   [Dkt. No. 167].
                   8   4.       On August 30, 2018, the Trustee filed an application to employ Browne George Ross LLP
                   9   and Steyer, Lowenthal, Boodrookas, Alvarez and Smith LLP as special counsel on a contingency
                10     fee basis [Dkt. No. 164]. The Court authorized employment of special counsel by order entered
                11     on October 3, 2018 [Dkt. No. 183].
                12     5.       The Parties agreed to continue the hearing on the Relief from Stay Motion to January 18,
                13     2019 at 10:00 a.m.
                14     6.       Thereafter, the Court sua sponte continued the hearing to January 24, 2019 at 1:00 p.m.
                15     7.       The Parties have agreed to further continue the hearing from January 24, 2019 to March
                16     22, 2019 at 10:00 a.m.
                17                                                      STIPULATION
                18     8.       The Parties agree to continue the hearing on Movant’s Relief from Stay Motion from
                19     January 24, 2019 at 1:00 p.m., to March 22, 2019 at 10:00 a.m.
                20                                            [Signatures on Following Page]
                21

                22

                23

                24

                25

                26

                27

                28     2
                         Capitalized terms not otherwise defined in this Stipulation will have the meanings assigned to them in the Relief
A RENT F OX LLP
                       from Stay Motion.
ATTORNEYS AT LAW
  LOS ANGELES
                  AFDOCS/17498967.1
            Case: 18-50398    Doc# 201                 Filed: 12/31/18        Entered: 12/31/18 14:22:04              Page 2 of 6
                                                                               -2-
                     31

                                                      /s/ Annie Y. Stoops




Case: 18-50398   Doc# 201   Filed: 12/31/18   Entered: 12/31/18 14:22:04    Page 3 of 6
                   1                                     CERTIFICATE OF SERVICE
                   2          I, Yvonne Li, declare as follows:
                   3          I am a citizen of the United states and over the age of eighteen (18) years and not a party
                   4
                       to the within action.
                   5
                              My business address is 555 West Fifth Street, 48th Floor, Los Angeles, CA 90013.
                   6
                              On December 31, 2018, I served document(s) described as:
                   7

                   8          STIPULATION TO CONTINUE HEARING ON DANIEL WOODS AND MIKE
                              HILBERMAN’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY, TO
                   9         THE EXTENT REQUIRED, FOR PAYMENT OF D&O INSURANCE PROCEEDS

               10
                       on the interested parties in this action by placing [ ] the original [x] true copies thereof enclosed in
               11
                       sealed envelopes addressed as follows:
               12

               13
                       [ ]    BY MAIL: Service was accomplished by placing the document(s) listed above in a sealed
               14             envelope with postage thereon fully prepaid, in the United States mail at Los Angeles,
                              California, addressed as set forth above.
               15
                       [x]    BY E-MAIL/NEF: Service was accomplished through the Notice of Electronic Filing
               16             (“NEF”) for parties and counsel who are registered ECF Users and those identified below:
               17      Michael C. Abel on behalf of Interested Party New York City Economic Development
                       Corporation
               18      mcabel@ml-sf.com, csnell@ml-sf.com
               19
                       Andrew A. August on behalf of Trustee Doris A. Kaelin
               20      aaugust@bgrfirm.com, mterry@bgrfirm.com

               21      Andrew J. Ditlevsen on behalf of Creditor New Century Commons, LLC
                       ajd@smwb.com, chilton@smwb.com
               22

               23      Ann McFarland Draper on behalf of Interested Party TheShop dot Build LLC
                       ann.draper@gmail.com, ann@draperlaw.net
               24
                       Ann McFarland Draper on behalf of Interested Party TheShop dot Build San Fran LLC
               25      ann.draper@gmail.com, ann@draperlaw.net
               26
                       Ann McFarland Draper on behalf of Interested Party Daniel Rasure
               27      ann.draper@gmail.com, ann@draperlaw.net

               28
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON

             Case: 18-50398         Doc# 201       Filed: 12/31/18     Entered: 12/31/18 14:22:04         Page 4 of 6
                   1   Doris A. Kaelin
                       dktrustee@gmail.com, C139@ecfcbis.com
                   2

                   3   Raffi Khatchadourian on behalf of Creditor HANMI BANK
                       raffi@Hemar-Rousso.com
                   4
                       Gregg S. Kleiner on behalf of Trustee Doris A. Kaelin
                   5   gkleiner@rinconlawllp.com, aworthing@rinconlawllp.com
                   6   Chris D. Kuhner on behalf of Creditor Wantin Living Trust dated March 2, 1999
                   7   c.kuhner@kornfieldlaw.com, g.michael@kornfieldlaw.com

                   8   Jessica Georgia McKinlay on behalf of Other Prof. La Frontera Village L.P.
                       mckinlay.jessica@dorsey.com, segovia.maria@dorsey.com
                   9
                       Jessica Georgia McKinlay on behalf of Requestor CESC Plaza Limited Partnership
               10
                       mckinlay.jessica@dorsey.com, segovia.maria@dorsey.com
               11
                       Matthew D. Metzger on behalf of Debtor TechShop, Inc.
               12      belvederelegalecf@gmail.com

               13      Vinod Nichani on behalf of Requestor David Bruce Curtis
                       vinod@nichanilawfirm.com
               14

               15      Vinod Nichani on behalf of Requestor Shelley Smith Curtis
                       vinod@nichanilawfirm.com
               16
                       Office of the U.S. Trustee / SJ
               17      USTPRegion17.SJ.ECF@usdoj.gov
               18
                       Matthew Jon Olson on behalf of Creditor Bakery Square Retail, L.P.
               19      matt@macfern.com, ecf@macfern.com

               20      Aram Ordubegian on behalf of Interested Party Daniel Woods
                       Ordubegian.Aram@ArentFox.com
               21

               22      Aram Ordubegian on behalf of Interested Party Mike Hilberman
                       Ordubegian.Aram@ArentFox.com
               23
                       R. Gibson Pagter, Jr. on behalf of Requestor BHL Services, Inc.
               24      gibson@ppilawyers.com
               25      Richard L. Pierotti
               26      Rpierotti@kpmd.com

               27      Allan D. Sarver on behalf of Creditor M2 Lease Funds LLC
                       ADS@asarverlaw.com
               28                                                   -2-
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                    AFDOCS/17177602.1
             Case: 18-50398    Doc# 201          Filed: 12/31/18   Entered: 12/31/18 14:22:04       Page 5 of 6
                   1   Jeffrey L. Sklar on behalf of Creditor Arizona Board of Regents
                       jsklar@lrrc.com, bankruptcynotices@lrrc.com
                   2

                   3   Richard A. Solomon on behalf of Requestor Hitachi Capital America Corp.
                       richard@sgsslaw.com
                   4
                       Annie Yang Stoops on behalf of Interested Party Daniel Woods
                   5   annie.stoops@arentfox.com
                   6   Annie Yang Stoops on behalf of Interested Party Mike Hilberman
                   7   annie.stoops@arentfox.com

                   8   Joseph M. Sweeney on behalf of Creditor New Century Commons, LLC
                       jsweeney@smwb.com, cmueller@smwb.com
                   9

               10
                              I declare under penalty of perjury under the laws of the United States of America that the
               11
                       above is true and correct. This declaration was executed on December 31, 2018 at Los Angeles,
               12
                       California.
               13

               14

               15                                                    /s/ Yvonne Li
                                                                     YVONNE LI
               16                                                    Declarant
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28                                                    -3-
A RENT F OX LLP
ATTORNEYS AT LAW
  WASHINGTON
                    AFDOCS/17177602.1
             Case: 18-50398    Doc# 201          Filed: 12/31/18    Entered: 12/31/18 14:22:04       Page 6 of 6
